DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended claims received on 11/18/22, the previous claims objections are withdrawn. 
Regarding the amended claims and remarks received on 11/18/22, most of the previous 112b rejections are withdrawn.  However, a few rejections remain with modifications for the claim amendments, and new rejections are also entered to address the claim amendments.
As to the claim amendments and remarks, the previous prior art rejection has been withdrawn and modified in order to address applicants’ amendments.
Claim Status
Claims 8-15 are pending with claim 15 being examined and claims 8-14 deemed withdrawn. Claims 1-7 are canceled.
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “information acquisition unit” of line 22 of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 has been amended to recite, in addition to a reagent ID reader in line 10, “an information acquisition unit” which identifies the reagent in line 22 and “an ID reader” which reads information of the reagent in lines 30-31.  Support for the newly added limitations of the instant claims was not found by the examiner in the original disclosure, as no mention of multiple readers for reading reagent information exists in the disclosure. The specification discusses a singular reagent ID reader 115 in [18, 20], but there is not additional information acquisition unit or ID reader that both perform the function of reading/identifying reagent information. Thus, the limitations “an information acquisition unit” which identifies the reagent in line 22 and “an ID reader” which reads information of the reagent in lines 30-31 are considered new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 15, it is unclear what “each” is attempting to refer to in line 12.  Applicants recite that each hold a plurality of specimens, but it is unclear if applicants are intending to refer to the buffer or the plurality of sample racks, or both.  The examiner believes applicants are intending to refer to the racks, but requests clarification.
Regarding claim 15, it is unclear what “which changes” is referring to in line 13.  Specifically, it is unclear if applicants are attempting to refer to the buffer or the plurality of sample racks.  The examiner believes applicants are intending to refer to the buffer, but requests clarification.
As to lines 12-13 of claim 15, it is unclear how the buffer changes an order of dispensing specimens. In what manner is the dispensing order is modifiable, and what enables this process (changing order) to occur?  A buffer alone is just a standalone region of space and has not been described as having any moving parts or being connected to any additional features. Therefore, it is unclear how the dispensing order is modified. Is there a moving structure required that performs the function of changing the order?  Or, would any buffer/region of space be sufficient to satisfy the limitation? 
Regarding line 13 of claim 15, it is further unclear how the specimens are dispensed and what the relationship of dispensing is to the buffer. There is no discussing of how samples in a buffer are related to dispensing. Are the specimens dispensed in the buffer, or are they moved from the buffer to another location to be dispensed? Clarification of the buffer structure and also how the buffer relates to dispensing is required.  
As to “an information acquisition unit” of line 22, it is unclear what the difference between the information acquisition unit and the previously recited reagent ID reader of line 10 is.  How is the information acquisition unit, which identifies reagents, different from the reagent ID reader? Further, what is the purpose of the reagent ID reader of line 10 if not reading reagents as required by the information acquisition unit of line 22?
As to “an ID reader” of lines 30-31, it is unclear what the difference between the ID reader and the previously recited reagent ID reader of line 10 is.  How is the ID reader, which reads information of reagents, different from the reagent ID reader? Further, what is the purpose of the reagent ID reader of line 10 if not reading reagents as required by the ID reader of lines 30-31?  Further, how is the ID reader of lines 30-31 different from the information acquisition unit of line 22?
Regarding line 25, it is unclear what “the reagent” is referring to.  Specifically, calibration is executed on the reagent in line 21, but line25 then discusses a standard solution notification associated with calibration. Is the reagent the standard solution, and if so then this needs to be clearly specified?  Is the reagent different from the standard solution? Perhaps applicants should clarify whether the standard solution is processed as a reagent or as a sample.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al (US 20140356233; hereinafter “Hagiwara”; already of record) in view of Mimura et al (US 6080364; hereinafter “Mimura”; already of record). 
As to claim 15, Hagiwara teaches an automatic analyzer (Hagiwara; Figures 1-4) comprising: 
a sample dispenser and a reagent dispenser, in which a specimen and a reagent are respectively dispensed; a reaction vessel, in which the specimen and the reagent are reacted in order to measure a reaction liquid (Hagiwara; Figures 1-4, [47-48, 50, 52]); 
a reagent disc on which a plurality of reagent containers are mountable (Hagiwara; [49, 55] Fig. 2, 3 #2-12,3-2); 
a reagent loader which executes a carry-in of the reagent containers into the reagent disc (Hagiwara; [56] Fig. 3 #3-3);Page 4 of 9Application No. 16/487,545 
a conveyor line that conveys specimens to the sample dispenser (Hagiwara teaches various conveyors 1-3, 1-4, and conveyor 2-18 to the analyzer; Fig. 1-2 [37-38, 42]);
a reagent ID reader (Hagiwara; #3-6 [57, 60-61] Fig. 3);
a buffer which holds a plurality of sample racks, which each hold a plurality of specimens, and which changes an order of dispensing specimens from the sample rack (Hagiwara teaches the buffer as the region encompassing 1-1 or 1-4 or 1-6 which can hold the specimens on standby and control the order of specimens; [37-38]); 
a detection unit to measure the reaction liquid of the reaction vessel (Hagiwara teaches a detector #2-17; [52]);
a control unit (Hagiwara teaches control unit/computer #1-8 which executes calibration; [60-63] Fig. 4) that is configured to: 
determine a requirement of a calibration executed on the reagent that is loaded when the reagent is identified via an information acquisition unit (The examiner notes that this is a conditional statement, and does not have to occur (see note below).  Alternatively, and as best understood, Hagiwara teaches that reagents are carried in; [56].  Hagiwara also teaches executing/determining calibration for newly provided/loaded reagents; [60-63] Fig. 4. Hagiwara teaches that loaded reagents are identified by the reagent ID reader; [57, 60-61] Fig. 3), 
determine a next sample rack to be supplied via the conveyor line for analysis (Hagiwara teaches that sample racks are carried to the analyzer, where this means that the next rack supplied is determined; Figs. 1-2 [39, 42]. Hagiwara teaches various conveyors 1-3, 1-4, and conveyor 2-18 to the analyzer; Fig. 1-2 [37-38, 42]), 
generate a notice via an output to a user of a standard solution that is associated with the calibration at a time when a signal indicating a need for the calibration is generated (The examiner notes that this is a conditional statement, and does not have to occur (see note below).  Alternatively, and as best understood, Hagiwara teaches that calibrator standards at region 1-6 can load upon being requested, where the request is the notice that is generated; [37-38] Fig. 1. Hagiwara teaches that the user is notified, via a display, of the priorities of reagents; [60, 78, 84] Figs. 9-12), 
generate a signal indicating a calibration request at a time when loading of the standard test solution is detected (The examiner notes that this is a conditional statement, and does not have to occur (see note below).  Alternatively, and as best understood, Hagiwara teaches that calibrator standards at region 1-6 can load upon being requested; [37-38] Fig. 1. Additionally, calibration using the standards will take place via automated signals after the standard solution is loaded; [60-65]),  
read information of the reagent loaded in the automatic analyzer via an ID reader (Hagiwara teaches reading the reagent information; [57] Fig. 3 #3-6),  
generate a plan of the carry-in and the calibration, execute, based on the plan, the calibration immediately after the carry- in of the reagent into the reagent disc, and assign a highest priority to a sample rack having the standard solution mounted thereon, which has been loaded into the automatic analyzer via an emergency rack inlet (Hagiwara teaches changing priorities; Figs. 9-12. Further, Hagiwara teaches that the reagent preparation scheduling indicates a high priority and moves to step 4-8 which prepares a new reagent including a calibrator/sample immediately after reagent carry in, where the calibrator/sample rack is sent from 1-6; [63, 65] Fig. 4. The emergency rack inlet is interpreted as the portion of the conveyor connected to 1-6 or 1-1 which serves as an inlet for racks to the conveyor. Hagiwara discusses that when using reagents, that it is necessary to calibrate in advance of using the reagents, providing further evidence to the high priority of calibration; [15]).
Note: The instant Claims contain a large amount of functional language (ex: “are…”, “which…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Note: “When” the reagent is identified, “when” a signal indicating a need for calibration is generated, and “when” loading of the standard solution is detected do not necessarily have to occur since they are conditional statements, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Although Hagiwara teaches a detector, Hagiwara does not specifically teach a spectrophotometer that measures light transmitted from a light source via the reaction liquid of the reaction vessel so that the absorbance of the reaction liquid is measured. However, Mimura teaches the analogous art of an analyzer (Mimura; Figs. 1-3) with a spectrophotometer that measures light transmitted from a light source via the reaction liquid of the reaction vessel so that the absorbance of the reaction liquid is measured (Mimura teaches a multiwavelength photometer, which is a spectrophotometer since a spectrophotometer uses photometers to measure at different wavelengths; col. 7 lines 17-20, 51-54). It would have been obvious to one of ordinary skill in the art to have modified the detector of Hagiwara to be a spectrophotometer as in Mimura because Mimura teaches that it is well known to use a spectrophotometer to analyze a reaction mixture (Mimura; col. 7 lines 17-20, 51-54).  
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Mimura teaches calibrators (standards with known concentrations) on a buffer/rotor 76; Fig. 1 col. 4 line 49-col. 5 line 2, col. 7 line 58-65, col. 10 line 3-23, col. 11 line 5-22, col. 25 line 20-33.  Mimura teaches setting when calibration occurs; Fig. 22.  Mimura teaches reagent discs and ID portions, but does not teach a reagent loader which is well known in the art.  Mimura also teaches sample rack buffers as 22 or as individual conveyor lines 4A-4G.
	
Response to Arguments
Applicant’s arguments filed 11/18/22 have been considered but are moot because the arguments are towards the claim amendments and not the current grounds of rejection.  Nonetheless, because the examiner is relying on the same prior art, Applicant's arguments have been fully considered, but they are not persuasive; therefore, the presented arguments are addressed below.
Applicants, on pages 7-8 of their remarks, state that prior art Hagiwara does not disclose a buffer which holds a plurality of sample racks, which each hold a plurality of specimens, and which changes an order of dispensing specimens from the sample rack.  Applicants then on page 8 of their remarks go on to cite various portions of Hagiwara, and then state that Hagiwara does not disclose a buffer.  The examiner respectfully disagrees.  The examiner notes that applicants have argued that Hagiwara does not teach a buffer, but not pointed to or discussed how the cited portions of Hagiwara do not meet the claimed limitations. Specifically, the applicants have not addressed the cited portions of the rejection to discuss how Hagiwara does not teach a claimed buffer and rather provide their own citations. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The examiner maintains that Hagiwara does teach a buffer which holds a plurality of sample racks, which each hold a plurality of specimens, and which changes an order of dispensing specimens from the sample rack (Hagiwara teaches the buffer as the region encompassing 1-1 or 1-4 or 1-6 which can hold the specimens on standby and control the order of specimens; [37-38]). See the rejection above for the full rejection of the claims with citations to the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892. The examiner can normally be reached Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin R Whatley/Primary Examiner, Art Unit 1798